Wright, J.,
dissenting. The message we send to the medical community’s regulators with today’s decision is one, I daresay, we would never countenance for their counterparts in the legal community. We are telling those charged with policing the medical profession that their expertise as to what constitutes the acceptable standard of medical practice is not enough to overcome the assertion that challenged conduct does not violate a state statute. In the process, we are weakening the rule of Arlen v. Ohio State Medical Bd. (1980), 61 Ohio St. 2d 168, 15 O.O. 3d 190, 399 N.E. 2d 1251. To say the least, tins is most unfortunate.
The majority acknowledges that the issue is whether Dr. Williams’s practice of long-term use of Schedule II drugs departed from acceptable standards. There was no allegation that the practice was illegal — just improper. To distinguish Arlen on the grounds that that case involved violation of a statute is to introduce an irrelevant issue. The focus of Arlen was not whether the doctor had violated a statute, but whether his conduct “* * * failed to conform to a minimum standard of care.” Id. at 174, 15 O.O. 3d at 194, 399 N.E. 2d at 1255. The majority makes a slight bow in the direction of Arlen’s holding by granting that the Ohio State Medical Board “has broad discretion to resolve evidentiary conflicts,” but promptly adopts a rule that vitiates that selfsame measure of discretion. The majority asserts, without citation to any authority, that the board “cannot convert its own disagreement with an expert’s opinion into affirmative evidence of a contrary proposition where the issue is one on which medical experts are divided and there is no statute governing the situation.” The majority contends that the “only” evidence on this issue in this case came from Dr. Williams’s experts. This simply overlooks the fact that the parties stipulated to Dr. Williams’s practice of long-term drug therapy as part of a weight control treatment regimen. Further, Dr. Williams’s experts merely testified to the “split” within the medical community as to the subject practice. They certainly were not testifying as to matters outside the competence of the experts on the medical board or, for that matter, to a practice that we know is counterproductive. And that was the point made by Arlen: the board does not need experts to tell it what constitutes acceptable medical practice.
The majority contends that, absent some testimony from someone or the violation of a statute, the medical board is not to exercise its “unbridled discretion” in deciding cases. I would contend, given the majority’s reasoning, that the medical board is left with no discretion at all. Thus, I must respectfully dissent.
Re SNICK, J., concurs in the foregoing dissenting opinion.